Citation Nr: 0107605	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-04 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than March 25, 1998 
for the grant of service connection for a low back 
disability.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant performed active service from April 1966 to 
March 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions by the San Diego 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The claims file is currently under the jurisdiction of 
the Los Angeles RO.  

This appeal was procedurally developed to include the issue 
of entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder (PTSD), as well 
as the issue listed on the cover page above.  However, by 
writing in October 2000, the appellant withdrew his appeal of 
the issue of an earlier effective date for PTSD.  

A review of the record reveals that the appellant has 
attempted to assert the existence of clear and unmistakable 
error (CUE) in a prior Board decision dating from April 1975.  
The RO recognized this in the August 2000 supplemental 
statement of the case.  In that same document, the appellant 
was advised that he was "free to make this claim directly to 
the Board...at any time."  At the present time, no written 
communication by or on behalf of the appellant specifically 
dealing with the question of CUE April 21, 1975 Board 
decision has been received at the Board.  

The appellant is therefore advised that a motion to revise a 
Board decision based on CUE must be in writing, signed by the 
moving party or that party's representative, and satisfy 
certain other, formal requirements.  See 38 C.F.R. 
§ 20.1404(a).  Such motion must be filed with the Director, 
Administrative Service (014), Board of Veterans Appeals, 
810 Vermont Avenue, NW, Washington, D.C. 20420.  The motion 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be denied.  38 C.F.R. 
§ 20.1404(b).  


REMAND

The appellant's initial claim in May 1972 seeking service 
connection for a low back disability was denied by a rating 
actions in August 1973 and February 1975.  These were 
appealed to the Board and later subsumed into an April 21, 
1975 Board decision which affirmed the denial of the initial 
claim.  The claim seeking service connection for a low back 
disability was later reopened and denied on the merits by an 
unappealed rating action in May 1985.  The appellant's next 
claim seeking service connection for a low back disability 
was received on March 25, 1998.  This claim was eventually 
allowed on the basis of new and material evidence (especially 
the medical opinion by a VA examiner in August 1999); and 
service connection was granted by rating action in October 
1999, effective from the date of the reopened claim, 
March 25, 1998.  See 38 C.F.R. § 3.400 (q)(1)(ii) & (r).  

In this appeal, the appellant seeks an effective date of 
May 30, 1972 for the grant of service connection for a low 
back disability, based on his initial claim received on that 
date.  He clearly contends that all denials of his claim 
prior to the October 1999 rating action reflected CUE and, 
therefore, were not final.  

The August 1973 and February 1975 rating actions denying the 
initial claim by the appellant were later subsumed into the 
April 1975 Board decision, and, as previously discussed, the 
appellant must file a motion with the Board to claim CUE in 
that Board decision.  However, he has also clearly raised the 
question of CUE in the unappealed rating action of May 1985, 
as well.  The RO has not yet adjudicated this issue, which is 
inextricably intertwined with the earlier effective date 
issue certified to the Board at this time.  Accordingly, a 
remand is required for the following further actions:  

1.  The RO should adjudicate the issue of 
CUE in the unappealed rating action of 
May 1985.  If this determination is 
unfavorable to the appellant, he should 
be notified in writing of the reasons and 
bases for this adverse decision and of 
his appellate rights.  If a timely notice 
of disagreement is received from the 
appellant, then the RO should proceed 
with procedural development for possible 
appellate review by the Board in the 
future on this issue.  

2.  The RO should next readjudicate the 
earlier effective date issue currently on 
appeal in light of the determination 
concerning CUE in the May 1985 rating 
action.  

If the benefits sought on appeal are not granted, the 
appellant and his representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further appellate consideration.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  The appellant need take no further action 
until he is so informed, but he may furnish additional 
evidence and/or argument on the matter while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical & Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




